            Case 5:21-cv-02105-EGS Document 13 Filed 09/09/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IVAN RUIZ-RIVERA,                                :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 21-2105
                                                 :
       v.                                        :
                                                 :
CITY AND COUNTY OF LANCASTER;                    :
POLICE OFFICER JACOB BINGHAM                     :
#316; POLICE OFFICER LAPP (Badge                 :
Number Unknown); FICTITIOUS                      :
DESIGNATION – JOHN DOES (#1-25);                 :
and FICTITIOUS DESIGNATION – ABC                 :
CORPORATIONS (#1-25),                            :
                                                 :
                              Defendants.        :

                                            ORDER

       AND NOW, this 9th day of September, 2021, after considering the amended complaint

filed by the plaintiff (Doc. No. 2), the defendants’ motion to partially dismiss the amended

complaint (Doc. No. 5), and the plaintiff’s response in opposition to the motion to dismiss (Doc.

No. 6); and for the reasons set forth in the separately filed memorandum opinion, it is hereby

ORDERED as follows:

       1.       The defendants’ motion to partially dismiss is GRANTED IN PART and

DENIED IN PART as follows:

                a.    The motion is GRANTED insofar as the defendants seek to have the court

       dismiss with prejudice the causes of action for due process violations in counts II and V of

       the amended complaint. Counts II and V of the amended complaint are DISMISSED

       WITH PREJUDICE;

                b.    The motion is GRANTED insofar as the defendants seek to have the court

       dismiss with prejudice any cause of action for monetary damages based on a violation of
  Case 5:21-cv-02105-EGS Document 13 Filed 09/09/21 Page 2 of 3




the Pennsylvania Constitution. Any claim for monetary damages based on a violation of

the Pennsylvania Constitution are STRICKEN WITH PREJUDICE from the amended

complaint;

        c.      The motion is GRANTED insofar as the defendants seek to have the court

dismiss the plaintiff’s conspiracy claim in count IV of the amended complaint. Count IV

of the amended complaint is DISMISSED WITHOUT PREJUDICE;

        d.      The motion is GRANTED insofar as the defendants seek to have the court

dismiss any state-law claims for negligent infliction of emotional distress in counts VIII

and IX of the amended complaint. Any claims for negligent infliction of emotional distress

in counts VIII and IX of the amended complaint are DISMISSED WITH PREJUDICE;

        e.      The motion is GRANTED insofar as the defendants seek to have the court

dismiss any state-law claims for assault, battery, or trespass that the plaintiff asserts against

the City of Lancaster in Count IX of the amended complaint. The plaintiff’s state-law

claims for assault, battery, and trespass, as asserted against the City of Lancaster in the

amended complaint are DISMISSED WITH PREJUDICE;

        f.      The motion is GRANTED insofar as the defendants seek to have the court

dismiss any references to the Fifth Amendment or “equal protection” in the amended

complaint. Any references to the Fifth Amendment or “equal protection” in the amended

complaint are DISMISSED WITHOUT PREJUDICE;

        g.      The motion is GRANTED insofar as the defendants seek to have the court

dismiss the state-law claims for assault and battery in Count IX of the amended complaint

because those claims are also included in Count VI of the amended complaint. The state-

law causes of action for assault and battery asserted against Officer Bingham, Officer Lapp,



                                           2
              Case 5:21-cv-02105-EGS Document 13 Filed 09/09/21 Page 3 of 3




         and the John Doe Officers in Count IX of the amended complaint are DISMISSED as

         duplicative of the claims in Count VI;

                  h.    The motion is DENIED insofar as the defendants seek to have the court

         dismiss the plaintiff’s state-law claims for assault, battery, and trespass against Officer

         Bingham, Officer Lapp, and the John Doe Officers;

                  i.    The motion is DENIED insofar as the defendants seek to have the court

         strike any references to declaratory or injunctive relief in the amended complaint; and

                  j.    The motion is DENIED insofar as the defendants seek to have the court

         strike any references to the First Amendment in the amended complaint; and

         2.       The court GRANTS the plaintiff leave to file a second amended complaint. The

court will establish a deadline for the plaintiff to file a second amended complaint in a separate

order.

                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.




                                                  3
